DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/22/2021 has been considered by the examiner.  

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-18, drawn to a downhole component, classified in E21B10/00.
II. Claims 19-21, drawn to a computer-readable storage medium, classified in B33Y10/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by another and materially different process, such as traditional manufacturing.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Keith Murphy on 08/17/2022 a provisional election was made without traverse to prosecute the invention of II, claims 19-21.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Language from the reference(s) is shown in quotations. Limitations from the claims are shown in quotations within parentheses. Examiner interpretations are shown in italics.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Galloway et al. (US 20050133274 B1), in view of Dockweiler et al. (US 20160138362 A1).  
Regarding claims 19-21, Galloway teaches that “the invention relates to methods and apparatus for forming a wellbore by drilling with casing” (which reads upon “a downhole component comprising”, as recited in the instant claim; paragraph [0003]).  Galloway teaches that “the drill bit assembly comprises a first drill bit piece 13 releasably connected to a second drill bit piece 16 by a first connector 14” (which reads upon “a downhole component comprising a first portion; a second portion; a controlled failure structure between the first portion and second portion”, as recited in instant claim 19; paragraph [0032]; see FIG. 2).  Galloway teaches that “longitudinal force breaks the releasable connection between the first drill bit piece 13 and the second drill bit piece 16 that is formed by the first connector 14” (which reads upon “wherein the controlled failure structure is a selected three dimensional geometry”, as recited in instant claim 20; paragraph [0043]; first connector 14 has a selected three dimensional geometry).  
Galloway is silent regarding a computer-readable storage medium having data thereon representing a three-dimensional model and additive manufacturing.  
Dockweiler is similarly concerned with downhole tools for use in wellbores (paragraph [0001]).  Dockweiler teaches that 3-D printing processes are especially useful for fabricating components with complex geometries, which are otherwise difficult to fabricate (paragraph [0032]).  Dockweiler teaches that components for the downhole tools described herein may be formed utilizing 3-D printing machines, processes and methods (paragraph [0030]).  Dockweiler teaches that various techniques have been developed to use 3-D printers to create prototypes and manufacture products using 3-D design data (paragraph [0030]).  Dockweiler teaches that the three-dimensional components that make up the tools disclosed herein and other well completion tools may be fabricated directly using a 3-D printer in combination with 3-D design data (paragraph [0031]).  Dockweiler teaches that 3-D printing is generally a process of making a three-dimensional object from digital design data, and that 3-D printing is distinct from traditional machining, and is also distinct from traditional methods of fabricating composite components (paragraph [0031]).  Dockweiler teaches that one method of 3-D printing comprises fabricating three-dimensional objects from computer design models using a material deposition process for example extrusion based layering (paragraph [0031]).  Dockweiler teaches that extrusion based layered deposition systems (referred to herein alternatively as fused deposition modeling systems (FDM systems) may be used to build 3-D objects from CAD or other computer design models in a layer-by-layer fashion by extruding flowable materials (paragraph [0031]).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to manufacture the drill bit assembly of Galloway using additive manufacturing, including digital design models, as taught by Dockweiler to more easily fabricate components with complex geometries, which are otherwise difficult to fabricate.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barron et al. (US 20110308813 A1) and Bakke (US 6439305 B1).  Barron and Bakke, like Galloway, each teach a downhole component comprising a first portion; a second portion; a controlled failure structure between the first portion and second portion.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year.  Q4: 9/12/22-9/30/22; Q1: 12/12/22-12/16/22.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA JANSSEN/Primary Examiner, Art Unit 1733